DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendments to the claims and specification and remarks dated 2/28/22, which all has been entered.  

   1.   ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments (see page 11 of the remarks) with respect to claims 5 and 15 have been considered, and are considered persuasive.  Thus, the rejection has been withdrawn.

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and arguments (see pages 13-14) with respect to claims 1, 11, and their dependent claims have been considered, and are considered persuasive.  The Examiner notes the inclusion of the objected to claims 6 and 16 into independent claims 1 and 11 respectively.  Thus, the rejection has been withdrawn.




 3.   REASONS FOR ALLOWANCE
Claims 1-5, 7-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 11 recites the limitations of (or similar thereof):
“…
update the meta data stored in the buffer memory based on whether the operation of the memory device is controlled, 
transmit the meta data stored in the buffer memory to a host at a first frequency, and 
transmit the meta data stored in the buffer memory to the memory device at a second frequency lower than the first frequency; and 
a voltage monitor configured to determine whether voltage abnormality has occurred in a voltage supplied to the memory controller while the meta data stored in the buffer memory is being transmitted to the host.”

The limitations above are not taught or rendered obvious by the prior art of record, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   4.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Boyd (US 20210089225 A1), which teaches a device comprising a controller, a volatile memory device, and a non-volatile memory device. In some examples, the controller is to allocate an amount of the volatile memory device based on an amount of energy available to the device during a failure event. In some examples, the amount of energy available to the device during a failure event comprises watts over an amount of time. In some examples, the failure event comprises one or more of: power reduction, power loss, voltage reduction or loss, current reduction or loss, global reset, machine check, operating system (OS) failure or crash. In some examples, the allocated amount of the volatile memory device comprises a number of bytes. In some examples, the controller is to: indicate an amount of energy to copy data from the volatile memory device to the non-volatile memory device and receive an indication of the amount of energy available to the volatile memory device for a failure event;
Chiasson (US 20110185211 A1), which teaches Systems and methods for determining the state of health for a capacitor module are provided. In some embodiments, a method for monitoring the health of a capacitor module comprising an array of capacitors is provided. The method may include steps for disabling a charger coupled to an array of capacitors of the capacitor module, determining if the capacitor module is healthy based at least on operating values of the capacitor module, and enabling a write back mode for the memory module if the capacitor module is determined to be healthy; and 
Oakley (US 20140265978 A1), which teaches a system and method for preventing thermal damage to an electric motor in a vehicle includes arrangements for monitoring the motor and detecting a cycle of the motor. If the cycle occurred within a predetermined increment time, a cycle count is incremented. If no cycle occurs for a predetermined decrement time, the cycle count is decremented if the cycle count is greater than zero. If the cycle count is at least equal to a cycle limit, power operation of the motor is deactivated for at least the decrement time. The method may include continuously calculating energy consumed by the motor and, if the energy consumed exceeds one or more allowable energy thresholds, setting the cycle count equal to the cycle limit. The method may further include detecting a failure condition and setting the cycle count equal to the cycle limit when the failure condition is detected.
However, the limitations noted above in the reasons for allowance section are not taught or rendered obvious by the prior art of record, particularly in combination with the other limitations within the claims.  The dependent claims are allowable for at least the same reasons above. 

   5.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 1-5, 7-15, and 17-20 are allowed.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137